435 F.2d 1307
Basilisa GURION REMO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 24582.
United States Court of Appeals, Ninth Circuit.
January 15, 1971.

On Petition for Review of an Order of the Immigration and Naturalization Service.
Dan P. Danliov, Seattle, Wash., for appellant.
John N. Mitchell, Atty. Gen., Washington, D. C., James L. Browning, U. S. Atty., David R. Urdan, Asst. U. S. Atty., Stephen M. Suffin, Atty., San Francisco, Cal., Eugene Cushing, U. S. Atty., John P. Boyd, Dist. Director, I. N. S., Seattle, Wash., for appellee.
Before CHAMBERS, DUNIWAY and KILKENNY, Circuit Judges.
PER CURIAM:


1
The facts of this case strikingly resemble those in Tomboc v. Rosenberg, 9 Cir., 1970, 427 F.2d 677. Under the principles there announced, we are unable to find an abuse of discretion here.


2
Affirmed.